Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed by an inmate of the Kankakee State Hospital for the Insane about March 15, 1922. In a former presentation of this case it appeared that the injuries complained of were caused by a fellow patient, but on a subsequent hearing it appeared to the court that the injury com- • plained of was occasioned by a nurse employed in said hospital, who closed a window so violently and suddenly that the glass fell out and injured the eye of the patient. According to the rule of this court an award would not be justified in a case where the injury was sustained through the action of a fellow patient. ■ However, in a case where the injury complained of appears to be through the negligence of an attendant it would appear that a liability on the part of the State would prevail. The loss of an eye is very serious, not alone by reason of the loss of sight but the great pain and sorrow would also be an element to consider. „ Upon reconsideration of this case it is the opinion of the court that an allowance be made the complainant. Therefore it is recommended that the claimant be allowed the sum of $3,000.00.